

116 HRES 970 IH: Supporting the designation of May 2020 as “ALS Awareness Month”.
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 970IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Crow (for himself, Mr. Fitzpatrick, Ms. Sewell of Alabama, Mr. Calvert, Mr. Deutch, Mr. Larson of Connecticut, Mr. King of Iowa, Mr. Clay, Mr. Neguse, Mr. Holding, Mr. O'Halleran, Mr. Rouda, Mr. Van Drew, Mr. Raskin, Mr. Hurd of Texas, Mr. Quigley, Mrs. Axne, Mr. Moulton, Mr. Casten of Illinois, Mr. Cole, Mr. Schiff, Ms. Castor of Florida, Mr. Rodney Davis of Illinois, Mr. Fortenberry, Mr. Huffman, Mrs. Rodgers of Washington, Mr. Gallagher, Mr. Case, Ms. Blunt Rochester, Mr. Suozzi, Mr. Connolly, Mr. Lamborn, Mrs. Davis of California, Mr. Panetta, Mr. Rose of New York, Mr. McGovern, Mr. Johnson of Georgia, Mr. Thompson of Mississippi, Mr. King of New York, Mr. Bost, Mr. Marshall, Mr. Westerman, Mr. Price of North Carolina, Mr. Bilirakis, Ms. Velázquez, Ms. Finkenauer, Mr. Biggs, Mr. Trone, Mr. Butterfield, Mrs. Beatty, Mr. DeFazio, Ms. Matsui, Mr. Cohen, Mr. Joyce of Ohio, Mr. Thompson of Pennsylvania, Mr. Welch, Mr. Mast, Mr. Vargas, Mr. Lamb, Mr. Tonko, Mr. Ruppersberger, Mr. Espaillat, Mr. Bishop of Georgia, Mr. Engel, Ms. Bonamici, Ms. Adams, Mr. Lynch, Ms. McCollum, Ms. Craig, Mr. Timmons, Ms. Lee of California, Mr. Cleaver, Mr. Curtis, and Mrs. Carolyn B. Maloney of New York) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the designation of May 2020 as ALS Awareness Month.Whereas amyotrophic lateral sclerosis (referred to in this preamble as ALS) is a progressive neurodegenerative disease that affects nerve cells in the brain and the spinal cord;Whereas the life expectancy for an individual with ALS is between 2 and 5 years after the date on which the individual receives an ALS diagnosis;Whereas ALS occurs throughout the world with no racial, ethnic, gender, or socioeconomic boundaries;Whereas the 2 different types of ALS are sporadic ALS and familial ALS;Whereas sporadic ALS—(1)is the most common form of motor neuron disease in the United States;(2)accounts for between 90 and 95 percent of all cases of ALS in the United States; and(3)may affect any individual in any location;Whereas familial ALS (commonly known as FALS)—(1)is inherited; and(2)accounts for between 5 and 10 percent of all cases of ALS in the United States;Whereas there is a 50 percent chance that each offspring of an individual with familial ALS will inherit the gene mutation for familial ALS and develop the disease;Whereas, on average, the period between the date on which an individual first experiences symptoms of ALS and the date on which the individual is diagnosed with ALS is about 1 year;Whereas the onset of ALS often involves muscle weakness or stiffness, and the progression of ALS results in the further weakening, wasting, and paralysis of—(1)the muscles of the limbs and trunk; and(2)the muscles that control vital functions, such as speech, swallowing, and breathing;Whereas ALS can strike individuals of any age but predominantly strikes adults;Whereas it is estimated that tens of thousands of individuals in the United States have ALS at any given time;Whereas, based on studies of the population of the United States, slightly more than 5,600 individuals in the United States are diagnosed with ALS each year, and 15 individuals in the United States are diagnosed with ALS each day;Whereas, between 2015 and 2040, the number of ALS cases around the world is expected to increase nearly 70 percent;Whereas the majority of individuals with ALS die of respiratory failure;Whereas military veterans are approximately twice as likely to be diagnosed with ALS as the general public in the United States;Whereas, as of the date of introduction of this resolution, there is no cure for ALS; Whereas the spouses, children, and family members of individuals living with ALS provide support to those individuals with love, day-to-day care, and more; andWhereas an individual with ALS and the caregivers of such an individual can be required to bear significant costs for medical care, equipment, and home health care services for the individual as the disease progresses: Now, therefore, be itThat the House of Representatives—(1)supports the designation of ALS Awareness Month;(2)affirms the dedication of the House of Representatives to working toward securing cures and better treatments for amyotrophic lateral sclerosis (referred to in this resolution as ALS) as soon as possible;(3)recognizes the challenges that individuals with medically determined ALS face on a daily basis; and(4)commends the dedication of the family members, friends, organizations, volunteers, researchers, and caregivers across the United States that are working to improve the quality and length of life of ALS patients. 